DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 10/11/2022.	
3.	Claims 1-21 are pending. Claims 13, 16-21 are under examination on the merits. Claims 1-12, 14-15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive, thus claims 13, 16-21 stand rejected as set forth in Office action dated 07/12/2022 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 13,16, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sum et al. (US Pub. No. 2018/0002354 A1, hereinafter ““354”) in view of Fuji et al.(WO 2015/050243, machine translation, hereinafter “’243”).

Regarding claim 13:  “354 teaches a perovskite-type semiconductor nanocrystal, wherein the nanocrystal is sealed and encapsulated in SiOx and/or SiO2, or a solid lipid structure, and stability can be improved by the encapsulation (Page 2, [0016]; Page 6, [0081]; Page 7, [0090]-[0091]; Page 16, [0153]-[0156]). “354 does not expressly teach whether or not the SiOx and/or SiO2, or solid lipid structure have pores that are in communication with an inner space.
 However, “243 teaches a method for obtaining composite material hollow particles, in which phosphor crystal nanoparticles are supported on the inner surfaces of silica hollow particles: silica hollow particles having pores in the shells thereof are used; the silica hollow particles are impregnated with a raw material solution of phosphor crystals and after being allowed to penetrate into internal hollow cavities via the pores, the raw material solution of phosphor crystals is crystallized to constitute nanoparticles; the pore diameter is preferably 0.5-10 nm; the particle diameter of the composite material hollow particles is preferably 30-2000 nm; and the thickness of the silica shell of the hollow particles is 2-25 nm. The phosphor nanocrystals are zinc oxide-based semiconductor nanocrystals rather than perovskite-type semiconductor nanocrystals, but a person skilled in the art would understand that the procedure of document 2 for supporting semiconductor nanocrystals on the inner surfaces of silica hollow particles would not be limited to zinc oxide and could also be applied to other semiconductor nanocrystals (Page 8/17, [0022]-[0023]; Pages 9-10/17, [0030]-[0032]; Fig, 10-1C) with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence (Page 5/17, [0007]; Page 6/17, [0010]). 
In an analogous art the light-emitting particles, and in the light of such benefit before the effective filing date of the claimed invention, a person skilled in the art could easily conceive from teaching of “243 which shares with “354 a feature of encapsulating semiconductor nanocrystals in capsules (silica hollow particles), and configuring the step for encapsulation of “354 to be a step in which hollow particles made from SiOx and/or SiO2, or a solid lipid structure, which have pores that are in communication with an inner space, are impregnated with a solution containing a raw material compound of perovskite-type nanocrystals, and the product is dried to precipitate perovskite-type nanocrystals; and adopting a configuration in which the SiOx and/or SiO2, or the solid lipid structure, have pores that are in communication with an inner space with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence as suggested by “243  (Page 5/17, [0007]; Page 6/17, [0010]).

	Regarding claims 16:  “354 teaches a light-emitting particle dispersion comprising the light-emitting particles and a dispersion medium for dispersing the light-emitting particles (Page 12, [0139]; Page 14, [0143]). 

	Regarding claim 20:  “354 teaches a light-emitting element comprising a light-emitting layer containing the light-emitting particles (Page 3, [0039]; Page 4, [0051]; Page 9, [0110]). 

	Regarding claim 21:  “354 teaches the light-emitting element, further comprising a light source unit that radiates the light-emitting layer with light (Page 1, [0003]; Page 3, [0039]; Page 9, [0110]). 


8.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sum et al. (US Pub. No. 2018/0002354 A1, hereinafter ““354”) in view of Fuji et al. (WO 2015/050243, machine translation, hereinafter “’243”) as applied to claim 1 above, and further in view of Yoshihara et al. (JP 2019026778 A, hereinafter “”778”).
Regarding claims 17-19: The disclosure of “354 in view of “243 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “354 in view of “243  does not expressly teach an ink composition comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the  photopolymerizable compound is a photoradical polymerizable compound, and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds.
	However, “778 teaches an ink composition (Page 9/51, [0015]) comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the photopolymerizable compound is a photoradical polymerizable compound (Page 24/51, [0085]), and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds (Page28/51, [0107]-[0109]) with benefit of providing an ink composition containing a luminescent nanocrystal particle, a curing component, and a singlet oxygen quencher (Page 11/51, [0020]), wherein the ink composition for a color filter used for forming a pixel portion of a color filter by, for example, a photolithography method, an inkjet method, or the like (Page 11/51, [0021]), since by using a conventional ink composition, there has been a problem in that a light conversion layer is deteriorated when ultraviolet rays are irradiated in an atmosphere or after an ultraviolet ray or visible light is exposed after a light conversion layer is formed (Page 11/51, [0023]). 
In an analogous art of the light-emitting particles comprising an ink composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the light-emitting particle dispersion by “354, so as to include an ink composition comprising the light-emitting particle particles, a photopolymerizable compound, and a photopolymerization initiator, wherein the photopolymerizable compound is a photoradical polymerizable compound, and the photopolymerization initiator is at least one selected from the group consisting of alkylphenone compounds, acylphosphine oxide compounds, and oxime ester compounds as taught by “778, and would have been motivated to do so with reasonable expectation that this would result in providing an ink composition containing a luminescent nanocrystal particle, a curing component, and a singlet oxygen quencher (Page 11/51, [0020]), wherein the ink composition for a color filter used for forming a pixel portion of a color filter by, for example, a photolithography method, an inkjet method, or the like (Page 11/51, [0021]), since by using a conventional ink composition, there has been a problem in that a light conversion layer is deteriorated when ultraviolet rays are irradiated in an atmosphere or after an ultraviolet ray or visible light is exposed after a light conversion layer is formed as suggested by “778 (Page 11/51, [0023]). 

Response to Arguments
9.	Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive,
	In response to Applicant’s argument that one skilled in the art who reads ‘354 (Sum) or ‘243 (Fuji) understands that the method taught by these references distinct between the claimed light-emitting particles.  
	The Examiner respectfully disagrees. It is noted that the instant claims only light-emitting particles comprising hollow particles each having an inner space and pores communicating with the inner space, and perovskite-type semiconductor nanocrystals contained in the inner space and having light-emitting properties which is product claim. It is well established that, when a product recited in product-by-process format (i.e., as Applicant argues) reasonably appears to be the same as or obvious from a product of the prior art, the burden is on the applicant to show that the prior art product is in fact different from the claimed product, even though the products may be made by different processes. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir.1985). Applicant merely argues that the claims recite a structure that is different from the combination of ‘354 in view of ‘243  without sufficiently explaining why. For these reasons Appellant has not met its burden of demonstrating that the core-shell nanocrystal encapsulation by ‘354, as modified in view of ‘243 that the SiOx and/or SiO2 structure have pores that are in communication with an inner space, has a different structure than the recited claimed.  

In response to Applicant’s argument that the phosphor nanocrystals of ‘243 (Fuji) is distinct from the claimed ”’perovskite-type semiconductor nanocrystals”.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of ‘354 (Sum) in view of ‘243 (Fuji) is deemed to teach light-emitting particles comprising hollow particles each having an inner space and pores communicating with the inner space, and perovskite-type semiconductor nanocrystals contained in the inner space and having light-emitting properties as the recited claimed. ‘354 teaches a perovskite-type semiconductor nanocrystal, wherein the nanocrystal is sealed and encapsulated in SiOx and/or SiO2, or a solid lipid structure, and stability can be improved by the encapsulation (Page 2, [0016]; Page 6, [0081]; Page 7, [0090]-[0091]; Page 16, [0153]-[0156]). “354 does not expressly teach whether or not the SiOx and/or SiO2, or solid lipid structure have pores that are in communication with an inner space.  However, “243 teaches a method for obtaining composite material hollow particles, in which phosphor crystal nanoparticles are supported on the inner surfaces of silica hollow particles: silica hollow particles having pores in the shells thereof are used; the silica hollow particles are impregnated with a raw material solution of phosphor crystals and after being allowed to penetrate into internal hollow cavities via the pores, the raw material solution of phosphor crystals is crystallized to constitute nanoparticles; the pore diameter is preferably 0.5-10 nm; the particle diameter of the composite material hollow particles is preferably 30-2000 nm; and the thickness of the silica shell of the hollow particles is 2-25 nm. The phosphor nanocrystals are zinc oxide-based semiconductor nanocrystals rather than perovskite-type semiconductor nanocrystals, but a person skilled in the art would understand that the procedure of document 2 for supporting semiconductor nanocrystals on the inner surfaces of silica hollow particles would not be limited to zinc oxide and could also be applied to other semiconductor nanocrystals (Page 8/17, [0022]-[0023]; Pages 9-10/17, [0030]-[0032]; Fig, 10-1C) with benefit of providing a method of producing a composite hollow particle capable of supporting phosphor particles on a silica shell of silica hollow particles directly at a temperature near room temperature (Page 6/17, [0010]), since it is expected that an optical material having a high luminous efficiency and a high luminous efficiency can be produced by supporting phosphor particles on a shell of silica hollow particles, thereby emitting fluorescence (Page 5/17, [0007]; Page 6/17, [0010]). Thus  ‘243 (Fuji) cures the deficiency in ‘354 (Sum)  relied upon in rejecting independent claim. It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
The applicant need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the light-emitting particles product is actually different from and unexpectedly better than the teachings of the references. 

10.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/25/2022